UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6528



ADOLPHE MOUNKASSA,

                                           Petitioner - Appellant,

          versus


UNITED STATES GOVERNMENT; D. SCOTT DODRILL,
Warden,

                                          Respondents - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, Senior District
Judge. (CA-01-65-5-BR-(2))


Submitted:   May 17, 2001                     Decided:   May 29, 2001


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Adolphe Mounkassa, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Adolphe Mounkassa appeals the district court’s order denying

relief on his 28 U.S.C. § 2241 (1994) petition.   We have reviewed

the record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court. See Mounkassa v. United States, No. CA-01-65-5-BR (E.D.N.C.

March 12, 2001).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2